     Case 3:18-cv-02478-JAH-BGS Document 25 Filed 08/12/20 PageID.117 Page 1 of 1



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    BEQA LAGOON SUPPORT SERVICES,                     Case No.: 18cv2478-JAH (BGS)
      a Nevada corporation,
12
                                       Plaintiff,       ORDER:
13
      v.                                                1. DENYING APPLICANTS’
14
                                                        MOTION TO WITHDRAW AS
      MAKSYM GERBUT, an individual;
15                                                      DEFENDANTS’ COUNSEL; AND
      JULIA GERBUT, an individual; and
16    DOES 1-10,
                                                        2. VACATE FINAL PRETRIAL
17                                  Defendants.         CONFERENCE DATE
18
19         Today, CES Legal Services and Chad Starkey (“Applicants”) ex parte motion to
20   withdraw as Defendants’ counsel, See Doc. No. 19, came on hearing. After considering the
21   record and arguments of counsel, the Court DENIES without prejudice Applicants’
22   motion. The Court finds it appropriate to VACATE the September 28, 2020, final pretrial
23   conference. A new date will be issued in due course.
24         IT IS SO ORDERED.
25
26   DATED: August 12, 2020
                                                    _________________________________
27
                                                    Hon. John A. Houston
28                                                  United States District Judge

                                                    1
                                                                              18cv2478-JAH (BGS)
